Title: From George Washington to Christopher Greene, 2 January 1781
From: Washington, George
To: Greene, Christopher


                        
                            Sir
                            Head Quarters New Windsor 2d Jany 1781.
                        
                        The diminution of our force, by the discharge of the Levies, obliges me to call in all continental
                            detachments of the Army not absolutely necessary, at remote posts — You will therefore immediately, upon the receipt of
                            this, march with your Regiment, and any new Recruits which may have joined, to that part of the Army which lays in the
                            neighbourhood of Peekskill, and with which you will be brigaded. You will leave behind a Captain—two Subs and, a suitable
                            number of non Commissioned officers to receive and forward the Recruits. You will apply to the State and let them know
                            that the Continental Store is at present destitute of Cloathing, and that there will be a necessity of their cloathing the
                            Recruits before they come on to the Army — let this be done, in your proper Uniform, that they may not differ from that of
                            the Regiment when they join. I have informed Count Rochambeau that I have given you orders to come on. I am &c. 
                        
                            
                    